PALMER, J.,
with whom VERTEFEUILLE, J., joins, concurring. I join the majority opinion. I write separately merely to note that the 1997 amendment to the immunity provisions of General Statutes § 17a-101.1 though concededly not applicable to the present case, casts serious doubt on whether § 17a-101 gives rise to a private cause of action for negligence in failing to report irrespective of whether the party seeking to invoke § 17a-101 falls within the class of persons that the legislature intended to protect. This doubt is predicated on the fact that the 1997 amendment affords immunity for any good faith failure to report under § 17a-101. Public Acts 1997, No. 97-319, § 12, codified at General Statutes § 17a-101e (b).2 The legislature provided for such immunity because of the highly sensitive, and necessarily discretionary, nature of the reporting requirement. See, e.g., 40 H.R. Proc., Pt. 18, 1997 Sess., p. 6594, remarks of Representative Ellen Scalettar. The imposition of civil liability on a mandated reporter for his or her negligence in failing to report under § 17a-101 seems antithetical to the legislative policy expressed in § 17a-101e (b), as amended.
Although the 1997 amendment is not applicable to the present case, it nevertheless has serious implica*562tions for any future case in which a victim alleges the breach of a duty that is predicated upon the reporting requirement of § 17a-101. I wish only to note those potential implications.
Accordingly, I concur.

 See Public Acts 1997, No. 97-319, § 12 (effective July 1, 1997), codified at General Statutes § 17a-101e (b).


 General Statutes § 17a-101e (b) provides in relevant part: “Any person, institution or agency which, in good faith, makes, or in good faith does not make, the report pursuant to sections 17a-101a to 17a-101d, inclusive . . . shall be immune from any liability, civil or criminal, which might otherwise be incurred or imposed . . . .” (Emphasis added.)